BLANCHARD, J.
¶ 56. (concurring). I agree with the majority's decision in all respects, except that I believe that its discussion in ¶¶ 21-26 regarding "dis*783qualification" on remand is not appropriate. Accordingly, I concur and respectfully explain my narrow reservation.
¶ 57. In my view, the majority begins correctly by identifying Lisa's objection to Judge Forbeck's extensive references to his own ailments as problematic under State v. Peterson, 222 Wis. 2d 449, 588 N.W.2d 84 (Ct. App. 1998), and State v. Sarnowski, 2005 WI App 48, 280 Wis. 2d 243, 694 N.W.2d 498. However, the majority then pivots to a topic that Lisa does not raise, stating that she "does not recognize" that her point is "only relevant to disqualification" in the event of remand. In my view, Lisa made a relevant and persuasive argument that Judge Forbeck appears to have substituted his personal experiences for the only medical evidence in the record, and this contributes to her position that the court committed clear error in concluding that she was shirking. It is therefore not a question, as the majority states, of either ignoring Lisa's assertions or addressing substitution on remand. Instead, I believe that Lisa's assertions should be addressed in connection with the question of whether the court committed clear error on the shirking issue, as she requested. As for the topic of substitution, it was not raised by either party. I would leave potential substitution issues, if any, to the parties on remand, and to the circuit court as issues might arise. It does not add to the analysis for the majority to call this discussion a remedy.